                          Case 1:21-cr-10053-WGY
2-6   5HYLVHG86'&0$          Document 1-1 Filed 02/11/21 Page 1 of 2
Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                      Category No.         III                    Investigating Agency       FBI/IRS

City      Boston                                Related Case Information:

County       Suffolk                            6XSHUVHGLQJ,QG,QI                           &DVH1R
                                                6DPH'HIHQGDQW                              1HZ'HIHQGDQW X
                                                0DJLVWUDWH-XGJH&DVH1XPEHU
                                                6HDUFK:DUUDQW&DVH1XPEHU
                                                55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Taressas Hightower                                     -XYHQLOH                G <HV G
                                                                                                             ✔ 1R

                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDU           G           ✔
                                                                                                            <HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Grayson, GA
                      1960
%LUWKGDWH <URQO\ BBBBB661          2904
                                  ODVW BBBBBBBB     F
                                                   6H[BBBBB                   Black
                                                                        5DFHBBBBBBBBBBB                        USA
                                                                                                   1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:              Jay L. Strongwater                         $GGUHVV One Midtown Plaza

Bar Number                                                                                  1360 Peachtree Street, Suite 910
                                                                                            Atlanta, Georgia 30309
U.S. Attorney Information:

AUSA         Jordi de Llano                                           %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV       ✔ 1R
                                    G                    /LVWODQJXDJHDQGRUGLDOHFW

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G             G <HV        ✔ 1R
                                                                                                                            

Matter to be SEALED:                G <HV       G✔   1R

          G :DUUDQW5HTXHVWHG                     ✔ 5HJXODU3URFHVV
                                                  G                                          G ,Q&XVWRG\

Location Status:

Arrest Date

G $OUHDG\LQ)HGHUDO&XVWRG\DVRI                                                  LQ                                         
G $OUHDG\LQ6WDWH&XVWRG\DW                                         G 6HUYLQJ6HQWHQFH              G $ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                   RQ

Charging Document:                  G &RPSODLQW                   ✔ ,QIRUPDWLRQ
                                                                  G                                G ,QGLFWPHQW
                                                                                                                 2
Total # of Counts:                  G 3HWW\                    G0LVGHPHDQRU                   G )HORQ\
                                                                                                   ✔

                                        &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     02/11/2021                        6LJQDWXUHRI$86$         /s/ Jordi de Llano
                         Case 1:21-cr-10053-WGY Document 1-1 Filed 02/11/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN 
Name of Defendant                 Taressa Hightower

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged         Count Numbers

6HW     26 USC 7206(1)                                Filing False Tax Returns                        1-2


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
